FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

OREGON NATURAL RESOURCES                
COUNCIL FUND; KLAMATH-SISKIYOU
WILDLANDS CENTER; NORTHWEST
ENVIRONMENTAL DEFENSE CENTER;
CASCADIA WILDLANDS PROJECT;
UMPQUA WATERSHEDS,
                Plaintiffs-Appellees,
                 v.
ELAINE BRONG, State Director,
Bureau of Land Management; A.
BARRON BAIL, Acting Associate                No. 05-35063
State Director, Bureau of Land                D.C. No.
Management,                                 CV-04-00693-AA
                         Defendants,
                and
TIMBER PRODUCTS CO., an Oregon
limited partnership; SWANSON
GROUP, INC., an Oregon
corporation; AMERICAN FOREST
RESOURCE COUNCIL, an Oregon
nonprofit corporation,
            Defendants-Intervenors-
                          Appellants.
                                        




                             8929
8930   OREGON NATURAL RESOURCES v. TIMBER PRODUCTS



OREGON NATURAL RESOURCES              
COUNCIL FUND; KLAMATH-SISKIYOU
WILDLANDS CENTER; NORTHWEST
ENVIRONMENTAL DEFENSE CENTER;
CASCADIA WILDLANDS PROJECT;
UMPQUA WATERSHEDS,
              Plaintiffs-Appellees,
               v.
ELAINE BRONG, State Director,
Bureau of Land Management; A.               No. 05-35092
BARRON BAIL, Acting Associate
State Director, Bureau of Land               D.C. No.
                                          CV-04-00693-ALA
Management,                                  OPINION
             Defendants-Appellants,
                and
TIMBER PRODUCTS CO., an Oregon
limited partnership; SWANSON
GROUP, INC., an Oregon
corporation; AMERICAN FOREST
RESOURCE COUNCIL, an Oregon
nonprofit corporation,
            Defendants-Intervenors.
                                      
       Appeal from the United States District Court
                for the District of Oregon
         Ann L. Aiken, District Judge, Presiding

                 Argued and Submitted
           December 7, 2005—Portland, Oregon

                    Filed July 24, 2007

   Before: James R. Browning, Dorothy W. Nelson, and
        Diarmuid F. O’Scannlain, Circuit Judges.
OREGON NATURAL RESOURCES v. TIMBER PRODUCTS   8931
      Opinion by Judge D.W. Nelson;
       Dissent by Judge O’Scannlain
8934     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS


                            COUNSEL

Ellen J. Durkee, United States Department of Justice, Wash-
ington, D.C., argued and briefed the case for the federal
appellants.

Scott W. Horngren and Julie A. Weis, Haglund, Kelley, &
Horngren, Jones & Wilder LLP, Portland, Oregon, briefed the
case, and Mr. Horngren argued the case for the intervenors-
appellants.

Susan Jane Brown, Pacific Environmental Advocacy Center,
Portland, Oregon, argued and briefed the case for the appel-
lees.


                             OPINION

D.W. NELSON, Senior Circuit Judge:

   Elaine Brong, Oregon State Director of the Bureau of Land
Management (“BLM”), and other parties1 appeal the district
court’s decision invalidating the Timbered Rock Fire Salvage
and Elk Creek Watershed Restoration Project (“Timbered
Rock Project” or “Project”), a plan developed by the BLM to
log nearly a thousand acres of protected land in southwest
Oregon after a major forest fire. The district court held that
the Timbered Rock Project violated both the Federal Land
Policy and Management Act (“FLPMA”) and the National
Environmental Policy Act (“NEPA”). We affirm.



  1
    Timber Products Co., Swanson Group, Inc., and the American Forest
Resource Council intervened as defendants in this suit and join the BLM
in this appeal.
           OREGON NATURAL RESOURCES v. TIMBER PRODUCTS              8935
      I.   FACTUAL & PROCEDURAL BACKGROUND

   Following a series of lightning strikes, on July 13, 2002,
the Medford District of the BLM was devastated by the “Tim-
bered Rock” fire. This fire burned approximately 12,000 acres
of land in the district, all within an area known as the Elk
Creek Watershed.2 Under federal law, Elk Creek is a “Late-
Successional Reserve,” which entitles the area to heightened
environmental protection.

   Following the Timbered Rock fire, the BLM began consid-
ering a range of options of how to revitalize the Elk Creek area.3
The BLM considered the environmental impacts of various
alternatives, ultimately devising the Timbered Rock Project.
On August 15, 2003, the BLM announced the availability of
a Draft Environmental Impact Statement for the Timbered
Rock Project, and indicated that it would accept public com-
ment until October 14, 2003. On January 30, 2004, the BLM
made public the Project’s Final Environmental Impact State-
ment (“Timbered Rock FEIS”), and on March 23, 2004, the
BLM issued its Record of Decision for the Timbered Rock
Project (“Timbered Rock ROD”).

   Pursuant to the Project, the BLM proposes to log more than
961 acres of environmentally-protected land affected by the
fire. Timbered Rock ROD at 3. Of the 961 acres, 282 are des-
ignated as “research units” for investigating the influence of
post-fire salvage and salvage intensity on wildfire response,
while the remaining acreage is designated for area salvage. Id.
As a whole, the Project would allow salvage of approximately
23.4 million board feet of timber to be sold to private compa-
nies. Id.
  2
     The fire also burned approximately 15,000 acres of land owned by pri-
vate entities adjacent to the Elk Creek Watershed.
   3
     Boise Corporation—the primary owner of the private land also affected
by the Timbered Rock Fire—completed salvage logging of its land prior
to the determination by the BLM to pursue the Timbered Rock Project.
This is relevant to the NEPA discussion in Section IV, infra.
8936     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
   The Oregon Natural Resources Council and other parties
(collectively “ONRC”)4 challenged the Timbered Rock Proj-
ect via an administrative protest filed on April 12, 2004. On
May 18, 2004, the BLM responded to ONRC’s protest and
affirmed its decision to proceed with the Project. ONRC chal-
lenged the agency’s decision in district court. ONRC argued
that the BLM violated the Medford District Bureau of
Resource Management Plan, as amended by the Northwest
Forest Plan, which the BLM is required to follow pursuant to
FLPMA. 43 U.S.C. § 1732; 43 C.F.R. § 1610.5-3(a). Specifi-
cally, ONRC alleged that the Project violated the Plan
because it proposed the excessive removal of large diameter
dead or dying trees, impermissible research logging, and tim-
ber removal in “non-suitable woodlands.” ONRC also alleged
that the BLM failed to designate properly certain areas as “ri-
parian reserves.”

   ONRC also alleged the Project violated NEPA because (1)
the BLM failed to analyze the cumulative effects of fire sup-
pression activities, private salvage logging, and salvage log-
ging in deferred watersheds, and (2) the BLM employed a
flawed methodology by using an unreliable tool, known as the
Decayed Wood Advisor (“DecAID”), to calculate the effect
of the Project on certain species.5

   On June 15, 2004, the district court granted ONRC’s
motion for a temporary restraining order. On November 10,
2004, the district court entered an opinion and order in favor
of ONRC, and on November 23, 2004, it entered a judgment
granting ONRC a permanent injunction. See Or. Natural Res.
  4
     Klamath-Siskiyou Wildlands Center, Northwest Environmental
Defense Center, Cascadia Wildlands Project, and Umpqua Watersheds are
the additional plaintiffs-appellees in this case.
   5
     ONRC also argued that the BLM violated NEPA by failing to assess
adequately and disclose the effects of the Project on soils in the area of
the proposed salvage. The district court disagreed, and ONRC has not
appealed the district court’s finding.
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS          8937
Council Fund v. Brong, No. Civ. 04-693-AA, 2004 WL
2554575 (D. Or. Nov. 8, 2004). The BLM timely appealed.

              II.      STANDARD OF REVIEW

   We review the BLM’s compliance with FLPMA and NEPA
de novo. See Or. Natural Res. Council v. U.S. Bureau of Land
Mgmt., 470 F.3d 818, 820 (9th Cir. 2006); Klamath Siskiyou
Wildlands Ctr. v. Boody, 468 F.3d 549, 554 (9th Cir. 2006).
Decisions that allegedly violate NEPA and FLPMA are
reviewed under the Administrative Procedure Act (“APA”),
which “dictates that we should ‘hold unlawful and set aside
agency action . . . [that is] arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.’ ” Natu-
ral Res. Def. Council v. Nat’l Marine Fisheries Serv., 421
F.3d 872, 877 (9th Cir. 2005) (quoting 5 U.S.C. § 706(2)(A)).

   While the APA requires that we not substitute our own
judgment for that of the agency, it nevertheless requires us to
“engage in a substantial inquiry” and a “thorough, probing,
in-depth review.” Native Ecosystems Council v. U.S. Forest
Serv., 418 F.3d 953, 960 (9th Cir. 2005) (quoting Citizens to
Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415-16
(1971)). As we have said before, “[t]o have not acted in an
arbitrary and capricious manner, the agency must present a
‘rational connection between the facts found and the conclu-
sions made.’ ” Id. (quoting Nat’l Wildlife Fed’n v. U.S. Army
Corps of Eng’rs, 384 F.3d 1163, 1170 (9th Cir. 2004)).
Though we normally afford deference to an administrative
agency’s interpretation of its own regulations, “an agency’s
interpretation ‘does not control, where . . . it is plainly incon-
sistent with the regulation at issue.’ ” Id. (quoting Friends of
Southeast’s Future v. Morrison, 153 F.3d 1059, 1069 (9th Cir.
1998)).

                III.    THE FLPMA CLAIMS

  [1] The Federal Land Policy & Management Act, 43 U.S.C.
§§ 1701-1785 (2006), establishes requirements for land use
8938     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
planning on public land. FLPMA requires that the BLM,
under the Secretary of the Interior, “develop, maintain, and
when appropriate, revise land use plans” to ensure that land
management be conducted “on the basis of multiple use and
sustained yield.” 43 U.S.C. §§ 1701(a)(7), 1712(a); see also
Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062, 1067 (9th
Cir. 2002) (holding that FLPMA “requires the BLM to pre-
pare [resource management plans] for the various districts
under its control”). The process for developing, maintaining,
and revising resource management plans is controlled by fed-
eral regulations at 43 C.F.R. §§ 1601.0-1610.8 (2006). Once
a land use plan is developed, “[a]ll future resource manage-
ment authorizations and actions . . . shall conform to the
approved plan.” 43 C.F.R. § 1610.5-3(a).

   The land use plan governing the Timbered Rock Project is
the Medford District Resource Management Plan (“Medford
RMP”), as amended significantly by the Northwest Forest
Plan (“NFP” or “Plan”).6 The BLM interpreted the NFP as
permitting the Timbered Rock Project. For the following rea-
sons, however, we disagree.

A.     The BLM’s Interpretation of the Northwest Forest
       Plan is Inconsistent with the Plan’s Mandate to
       Prioritize the Maintenance and Preservation of Late-
       Successional Ecosystems.

   Because the NFP embodies the substantive management
directives with which the BLM must comply under FLPMA,
our review must start with, and remain anchored in, an under-
standing of the NFP. A careful reading shows that while the
NFP as a whole seeks to strike a balance between environ-
mental protection and resource extraction, its management
  6
   The official title of the Plan is the “Amendments to Forest Service and
Bureau of Land Management Planning Documents Within the Range of
the Northern Spotted Owl.” Except where otherwise noted, we refer to the
mandates of the Plan and the Medford RMP collectively.
         OREGON NATURAL RESOURCES v. TIMBER PRODUCTS               8939
directives for specified reserve areas give priority to environ-
mental concerns. The BLM’s interpretation of the Plan is
plainly inconsistent with these directives.

   Consider the NFP’s history. The Plan is a comprehensive
response to a long and bitter legal battle over the scope of log-
ging in old-growth forests, home to the endangered northern
spotted owl. See Seattle Audubon Soc’y v. Lyons, 871 F.
Supp. 1291, 1300-01 (W.D. Wa. 1994), aff’d, Seattle Audu-
bon Soc’y v. Moseley, 80 F.3d 1401 (9th Cir. 1996) (per
curiam). Indeed, “[i]t should be borne in mind that the NFP
is not an ordinary government land-management strategy;
instead, the history and care in its creation bespeak the mas-
sive effort that led to its birth.” Gifford Pinchot Task Force
v. U.S. Fish and Wildlife Serv., 378 F.3d 1059, 1068 (9th Cir.
2004).

   To ensure that national forest timber sales would comply
with legal conservation requirements, the NFP divided the
approximately 24.5 million acres of federal land within the
northern spotted owl’s range into several hierarchical alloca-
tions designated by the type of land use in each allocation. See
id.; Northwest Forest Plan Standards and Guidelines (“NFP
S&G”)7 at A-1-A-7, B-1. This hierarchy is the fundamental
means by which the NFP achieves its primary goal of protect-
ing and enhancing habitat for late-successional and old-
growth forest-related species. See Seattle Audubon Soc’y, 871
F. Supp. at 1304-05; NFP S&G at A-1. Six of the allocations
are “reserve areas in which logging and other ground-
disturbing activities are generally prohibited.” Seattle Audu-
bon Soc’y, 871 F. Supp. at 1304-05; see also NFP S&G at A-
  7
   The Plan’s Standards and Guidelines are officially entitled “Standards
and Guidelines for Management of Habitat for Late-Successional and Old-
Growth Forest Related Species Within the Range of the Northern Spotted
Owl; Attachment A to the Record of Decision for Amendments to Forest
Service and Bureau of Land Management Planning Documents Within the
Range of the Northern Spotted Owl.”
8940     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
4-A-5 (summarizing what activities are permitted within each
classification). The Plan designates the remaining “unreserved
areas as ‘matrix,’ in which timber harvest may go forward
subject to environmental requirements.” Seattle Audubon
Soc’y, 871 F. Supp. at 1305.

   [2] As explained in Section I, supra, the Timbered Rock
Project would permit logging in the Elk Creek Watershed
(“Elk Creek”). Elk Creek is designated as a Late-Successional
Reserve (“LSR”)—a protected area—under the NFP. LSRs lie
at the heart of the NFP’s ecosystem-based conservation strat-
egy for the northern spotted owl and other endangered spe-
cies. “The objective of Late-Successional Reserves is to
protect and enhance conditions of late-successional and old-
growth forest ecosystems, which serve as habitat for late-
successional and old-growth related species including the
northern spotted owl.” NFP S&G at C-9. The NFP plainly
states that LSRs “are to be managed to protect and enhance
conditions of late-successional and old-growth forest eco-
systems.” NFP S&G at C-11; see also Northwest Forest Plan
Record of Decision (“NFP ROD”)8 at 8 (“Late-successional
reserves are to be managed to protect and enhance old-growth
forest conditions.”).

   [3] Pursuant to these goals, the NFP makes programmed
“stand management” activities, such as logging, impermissi-
ble in LSRs. See NFP ROD at 8 (“No programmed timber
harvest is allowed inside the reserves.”). The NFP recognizes
a narrow exception, however, following a stand-disturbing
event, such as a massive fire. In these specific circumstances,
the Plan contains “Guidelines for Salvage”9 that prescribe the
  8
     The official title of the decision is “Record of Decision for Amend-
ments to Forest Service and Bureau of Land Management Planning Docu-
ments Within the Range of the Northern Spotted Owl.”
   9
     Salvage logging “is defined as the removal of trees from an area fol-
lowing a stand-replacing event such as those caused by wind, fires, insect
infestations, volcanic eruptions, or diseases.” NFP S&G at C-13.
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS         8941
extent to which limited logging within the LSRs is permitted.
NFP S&G at C-13-C-16. We must determine whether the
Timbered Rock Project’s salvage plan is consistent with these
guidelines.

   [4] Of crucial importance, however, is that the NFP does
not in any way relax its LSR management goals for salvage
operations. Instead, the LSR salvage guidelines reiterate that
“[b]ecause Late-Successional Reserves have been established
to provide high quality habitat for species associated with
late-successional forest conditions, management following a
stand-replacing event should be designed to accelerate or not
impede the development of those conditions.” Id. at C-14; see
also NFP ROD at 8 (“Salvage guidelines are intended to pre-
vent negative effects on late-successional habitat.”). More-
over, the guidelines state that “[w]hile priority should be
given to salvage in areas where it will have a positive effect
on late-successional forest habitat, salvage operations should
not diminish habitat suitability now or in the future.” Id. at C-
13. Thus, while it permits salvage logging in limited circum-
stances, the NFP clearly prioritizes the preservation of LSR
ecosystems over commercial benefits.

   [5] The BLM’s interpretation of the LSR salvage guidelines
is inconsistent with the NFP’s clear direction. The BLM con-
strues the guidelines as balancing environmental concerns and
economic factors equally. To be sure, the Forest Service may
consider economic interests in choosing how it will conduct
LSR salvage operations; that it may do so is not only a matter
of common sense, but it is also something explicitly contem-
plated by the Plan. See NFP S&G at C-13-C-14
(“[M]anagement planning for Late-Successional Reserves
must acknowledge the considerable value of retaining dead
and dying trees in the forest as well as the benefits from sal-
vage activities.”). However, the NFP does not permit a sal-
vage project in an LSR for the purpose of recovering the
economic value of timber without at least explaining—in the
administrative record—how such action is compatible with
8942      OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
the NFP’s direction to protect and enhance late-successional
ecosystems. Not only would doing so run afoul of the NFP’s
clear priority of protecting LSR ecosystems, but it would con-
tradict the Plan’s directive:

       In all cases, planning for salvage should focus on
       long-range objectives, which are based on desired
       future condition of the forest. Because Late-
       Successional Reserves have been established to pro-
       vide high quality habitat for species associated with
       late-successional forest conditions, management fol-
       lowing a stand-replacing event should be designed to
       accelerate or not impede the development of those
       conditions.

Id. at C-14.

   [6] In sum, “[s]alvage activities must be intended to prevent
negative effects on late-successional habitat,” NFP ROD at
63, and the BLM’s interpretation is inconsistent with this
directive. Therefore, it is not entitled to deference, Native
Ecosystems, 418 F.3d at 960, and we must independently
evaluate the Project to determine whether its specific elements
comply with the NFP.

B.     The Timbered Rock Project Violates the NFP.

   ONRC challenges four components of the Timbered Rock
Project, two of which warrant attention here: snag retention
and research logging.10 Because the BLM relied on an errone-
ous interpretation of the NFP’s managing directives for LSRs
when developing the Project, it is not surprising that both of
these components are inconsistent with the Plan and, conse-
quently, violate FLPMA.
  10
    We do not decide ONRC’s claims regarding riparian reserves and
non-suitable woodlands because we find the Project unlawful under the
NFP on other grounds.
          OREGON NATURAL RESOURCES v. TIMBER PRODUCTS            8943
  1.     Snag Retention

   [7] As we explained in Section I, supra, the Timbered Rock
Project proposes substantial salvage logging in the acreage
affected by the fire in an effort to recover economic value
from the timber therein. The salvage would remove from the
Elk Creek LSR a significant number of large, standing dead
or dying trees, known as “snags.”11 This is significant because
snags play an integral role in the ecology of old-growth for-
ests. Indeed, the NFP expressly states:

       Tree mortality is an important and natural process
       within a forest ecosystem. Diseased and damaged
       trees and logs are key structural components of late-
       successional and old-growth forests. Salvage of dead
       trees affects the development of future stands and
       habitat quality for a number of organisms. Snag
       removal may result in long-term influences on forest
       stands because large snags are not produced in natu-
       ral stands until trees become large and begin to die
       from natural mortality. Snags are used extensively
       by cavity-nesting birds and mammals such as wood-
       peckers, nuthatches, chickadees, squirrels, red tree
       voles, and American marten. Removal of snags fol-
       lowing disturbance can reduce the carrying capacity
       for these species for many years.

NFP S&G at B-8; see also id. at B-9 (“[T]rees injured by dis-
turbance may develop cavities, deformed crowns, and limbs
which are habitat components for a variety of wildlife spe-
cies.”).

  [8] Given the importance of snags in late-successional eco-
  11
    Specifically, the Project would only leave up to six snags per acre
greater than twenty inches in diameter at breast height (“dbh”) in the
research units, and between eight to twelve snags per acre greater than
fourteen dbh in the non-research units.
8944    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
systems, it is not surprising the NFP restricts removal of snags
in LSRs. In fact, the NFP’s salvage guideline no. 3 expressly
limits the removal of such snags:

    Snags provide a variety of habitat benefits for a vari-
    ety of wildlife species associated with late-
    successional forests. Accordingly, following stand-
    replacing disturbance, management should focus on
    retaining snags that are likely to persist until late-
    successional conditions have developed and the new
    stand is again producing large snags. Late-
    successional conditions are not associated with
    stands less than 80 years old.

Id. at C-14 (emphasis added). Despite this clear directive
against removing large snags (i.e., those likely to persist until
late-successional conditions have developed), the BLM
asserts that the Project, which entails the removal of a signifi-
cant number of large snags in late-successional areas, is none-
theless consistent with the NFP. We disagree, and find the
BLM’s reasoning lacking in multiple respects.

   The BLM asserts that removing a significant number of
large snags is consistent with the NFP because leaving some
large snags—between eight and twelve per acre in the non-
research units—would provide sufficient habitat for species
that rely upon large snags for survival (i.e., a “some-is-
enough” standard). The BLM supports this conclusion with
data produced by the DecAID Wood Advisor. DecAID is a
newly-developed model designed to “help managers evaluate
effects[ ] of forest conditions and existing or proposed man-
agement activities on organisms that use snags and down
wood.” Timbered Rock FEIS at D-16. However, “DecAID
does not specifically address effects of fire,” id. at D-17, and
it “is not intended to predict occurrence of wildlife species at
the scale of individual forest stands or specific locations,” id.
at D-19.
          OREGON NATURAL RESOURCES v. TIMBER PRODUCTS                   8945
   ONRC argues that the BLM’s use of DecAID is arbitrary
and capricious,12 yet even if we assume, arguendo, that using
DecAID is permissible, the BLM’s argument that the Project,
in employing the model’s recommended snag-retention levels,
complies with the NFP still fails for two principal reasons.
First, the BLM can point to no part of the NFP to support its
argument that using the some-is-enough standard satisfies the
Plan. In light of the Plan’s clear directive against removing
snags that will remain until the late-successional forest regen-
erates, this is not surprising. Indeed, the salvage guidelines
expressly state that snags likely to persist “until late-
successional conditions have developed and the new stand is
again producing large snags” should not be removed. NFP
S&G at C-14.13

   Moreover, the importance of developing and retaining
snags is emphasized in other parts of the NFP. For example,
when discussing the role of silviculture in preserving LSRs,
the Plan states that the “development of old-growth forest
characteristics including snags” is a “principal objective.”
NFP S&G at B-5. The Plan similarly states that “[d]esired
late-successional and old-growth characteristics that will be
created as younger stands change through successional devel-
  12
      The district court agreed with ONRC, finding the use of DecAID arbi-
trary and capricious and, therefore, a violation of NEPA. Because we find
the Project’s proposal for retaining only “some” large snags a violation of
the NFP, we need not decide whether the use of the model was itself
unlawful.
   13
      Our dissenting colleague seems to suggest that the burden is on us to
show that retaining “some snags is never enough.” Dissenting Opin. at
8958. However, by mandating that land management agencies must “focus
on retaining” large snags, the Plan clearly places a burden on the BLM to
(at least) explain how retaining only a handful of large snags per acre is
sufficient to sustain late-successional habitat. The dissent’s colorful asser-
tions notwithstanding, we do not “divine an ‘express limitation’ ” on
removing large snags. Id. We merely endeavor to ensure that the BLM
complies with the requirements of the Northwest Forest Plan and that its
actions do not substitute economic interests for the paramount goal of pre-
serving late-successional ecosystems.
8946    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
opment include . . . moderate-to-high accumulations of large
logs and snags.” Id. Again, the NFP’s emphasis on retaining
snags in LSRs is not surprising given the Plan’s clear priorit-
ization of preserving LSR ecosystems, see Section III.A,
supra, and the key role snags play in that process.

   Second, the amount of large snag retention the BLM claims
to be “enough” to satisfy the NFP is only achieved by averag-
ing salvaged and non-salvaged areas together across all the
acres included in the logging. The Timbered Rock FEIS
states:

    The snags would be concentrated in portions of the
    units that receive no harvest. Approximately 1,004
    acres would be included as harvest units, with 679
    acres receiving harvest of all fire-killed trees and the
    remaining 325 acres retaining all trees, accounting
    for the 8-12 snags per acre.

Timbered Rock FEIS at 3-112. Thus, the BLM’s representa-
tion that between eight and twelve large snags per acre will
still be standing after the logging occurs is grossly misleading,
as over two-thirds of the affected acreage will be completely
stripped of all salvageable trees.

   The BLM’s attempt to dilute the effects of its proposed
activities by averaging the snag retention over such a wide
area is inconsistent with the NFP and improper under our pre-
cedent. See Pac. Coast Fed’n of Fishermen’s Ass’ns v. Nat’l
Marine Fisheries Serv., 265 F.3d 1028, 1035-37 (9th Cir.
2001) (holding that an agency cannot try to “minimize” the
environmental impact of an activity by simply adopting a
scale of analysis so broad that it marginalizes the site-level
impact of the activity on ecosystem health). In fact, if using
such an approach was permitted, the Project could clear-cut
all 1,004 acres and still claim to be retaining eight to twelve
snags per acre by merely expanding the Project to “include”
          OREGON NATURAL RESOURCES v. TIMBER PRODUCTS                    8947
more land.14 Clearly, this would be unreasonable, as any
adverse environmental effect could be “diluted to insignifi-
cance.”15 Id. at 1036.

   Furthermore, even if the DecAID recommendations for
snag density happen to approximate the density actually
required to sustain late-successional forests, the BLM offers
no evidence that a wide-scale averaging approach is compati-
ble with these recommendations. The BLM notes it relied on
two studies that recommended leaving snags in clumps rather
than scattered across the landscape. The BLM does not
explain, however, how it achieves the desired distribution of
clumps by leaving roughly thirty large snags per acre in less
than one-third of the land covered by the Project while clear-
cutting the remaining lion’s share.

   The BLM cites a specific passage in the NFP to support its
argument that salvaging large snags at the level proposed in
the Project is consistent with the Plan. The passage states:

       Salvage is not required to be beneficial, but is
       designed to permit the recovery of timber volume in
       those instances where catastrophic events clearly kill
       more trees (resulting in more snags and down logs in
       the short and long term) than are needed to maintain
       late-successional conditions. For example, if a major
       blowdown event leaves dead trees 15 feet deep over
       the landscape, a determination could be made that
       only a portion of those logs are needed to meet the
  14
      Although the dissent attempts to mitigate the illustrative import of this
example by characterizing it as a “straw man,” Dissenting Opin. at 8958,
the fact remains that averaging snag removal in this fashion is grossly mis-
leading.
   15
      Justice Brandeis creatively captured the illogic of this approach: “I
abhor averages. . . . A man may have six meals one day and none the next,
making an average of three meals per day, but that is not a good way to
live.” THE WORDS OF JUSTICE BRANDEIS 32 (Solomon Goldman ed., 1953).
8948    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
    objectives of the reserve. The rest . . . might be avail-
    able for salvage.

NFP ROD at 66. Thus, under certain limited circumstances,
salvage can occur in LSRs; indeed, we noted this in Section
III.A, supra. However, the BLM does not claim or offer evi-
dence to demonstrate that the Timbered Rock Fire “clearly
kill[ed] more trees than are needed to maintain late-
successional conditions,” or that only a portion of dead trees
“are needed to meet the objectives of the reserve.” Instead, the
BLM relies on its some-is-enough argument without making
the threshold findings required by the NFP.

   The BLM also cites the NFP’s statement that “some com-
mercial wood volume removal” is permitted in LSRs. See
NFP S&G at C-13. But again, the NFP clearly states that sal-
vaging should be minimal, that environmental concerns ought
to take priority over potential commercial benefits, and that
large snags should be retained so as to ensure the develop-
ment and preservation of late-successional habitat. Despite
these numerous mandates emphasizing that logging snags
should not harm LSRs, the BLM neglects to explain how the
Timbered Rock Project avoids doing just that.

   [9] In sum, we require an agency to “present a rational con-
nection between the facts found and the conclusions made.”
Native Ecosystems, 418 F.3d at 960 (internal quotation marks
omitted). The BLM’s decision to preserve a baseline number
of snags is insufficient in a fundamental way: it neglects to
explain why the snag removal it does authorize, which
undisputably harms late-successional habitat in the short term,
will somehow maintain overall habitat suitability now or in
the future, as expressly required by the NFP. See NFP S&G
at B-8, C-14. Consequently, the Timbered Rock Project vio-
lates FLPMA.
          OREGON NATURAL RESOURCES v. TIMBER PRODUCTS                8949
  2.     Research Logging

   [10] ONRC also challenges the Project’s proposed research
logging, which would occur on 282 acres of land affected by
the fire within the Elk Creek LSR.16 The NFP establishes nar-
row guidelines identifying the circumstances in which
research is permissible in LSRs, similar to the guidelines
regarding salvage logging. Specifically, the Plan states:

       A variety of wildlife and other research activities
       may be ongoing and proposed in late-successional
       habitat. These activities must be assessed to deter-
       mine if they are consistent with Late-Successional
       Reserve objectives. Some activities (including those
       with experimental forests) not otherwise consistent
       with the objectives may be appropriate, particularly
       if the activities will test critical assumptions of these
       standards and guidelines, will produce results impor-
       tant for habitat development, or if the activities rep-
       resent continuation of long-term research. These
       activities should only be considered if there are no
       equivalent opportunities outside Late-Successional
       Reserves.

NFP S&G C-18. Thus, the NFP creates a two-step inquiry for
assessing whether research activities are permitted in an LSR.

  [11] First, the research activity is examined to determine
whether it is “consistent with Late-Successional Reserve
objectives.” One of the NFP’s stated goals for LSRs is “the
development of old-growth forest characteristics including
snags.” NFP S&G at B-5. However, the research logging pro-
  16
     The study would include twelve research units, each of thirty acres or
more, in which three treatment levels would be implemented: no salvage
(control group); moderate salvage, resulting in the retention of timber on
thirty percent of the unit; and heavy salvage, which would entail logging
the entire unit. Timbered Rock ROD at 3.
8950     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
posed in the Project would itself result in the removal of hun-
dreds (if not thousands) of snags, a fundamental component
of LSRs. Moreover, the BLM states it is attempting to ensure
that two-thirds of the dead trees in all size classes greater than
twenty inches dbh would be maintained, but the BLM pre-
sents no evidence to support a claim that removing the
remaining one-third would in fact assist with the “develop-
ment of old-growth forest characteristics.” Thus, for the same
reasons the Project falls short with regard to snag retention,
it is also lacking with regard to its proposed research activi-
ties.

   [12] Under the second step of the inquiry, even if the pro-
posed activities are inconsistent with these objectives, they
might still be permitted if they “test critical assumptions . . .
, produce results important for habitat development, or . . .
represent continuation of long-term research” and there are
“no equivalent opportunities outside Late-Successional
Reserves.” The NFP mandates that while “[a]n important
component of [the Plan] is the facilitation of research activi-
ties to gather information and test hypotheses in a range of
environmental conditions, . . . every effort should be made to
locate non-conforming [research] activities in land allocations
where they will have the least adverse effect upon the objec-
tives of the applicable standards and guidelines.” NFP ROD
at 15. The BLM has failed to satisfy this requirement.

   [13] Even if the BLM is correct that the Project would test
various assumptions in the NFP,17 it has provided no evidence
that equivalent opportunities are unavailable in non-LSR
areas. What is more, although the Project’s “research propos-
als are related to post-fire conditions and must be conducted
  17
     For example, the BLM argues that the “wildlife-snag research will
evaluate snag levels that may be more appropriate to the drier portions of
the NFP area,” and “reforestation research will address method of refores-
tation that may be more appropriate in land use allocations.” Timbered
Rock FEIS at 1-12.
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS       8951
in a recently burned area,” the BLM concedes “a number of
these areas exist within southwest Oregon,” and the BLM
makes little more than the conclusory statement that “con-
ducting this research in an LSR is appropriate” in supporting
its proposed research projects. Timbered Rock FEIS at 1-12.
Thus, the research proposed under the Project fails to comply
with the NFP’s guidelines.

   [14] In sum, the BLM’s interpretation of the Plan is plainly
inconsistent with the NFP’s directives regarding Late-
Successional Reserves. As a result, the snag removal and
research activities proposed in the Timbered Rock Project are
at odds with the Plan and, consequently, violate FLPMA.

                IV.   THE NEPA CLAIMS

   [15] In addition to its claims under FLPMA, ONRC also
alleges the Timbered Rock Project violates the National Envi-
ronmental Policy Act. NEPA requires agencies considering
“major Federal actions significantly affecting the quality of
the human environment” to prepare and issue an environmen-
tal impact statement. 42 U.S.C. § 4332(2)(C) (2006); Nw.
Envtl. Advocates v. Nat’l Marine Fisheries Serv., 460 F.3d
1125, 1133 (9th Cir. 2006). The statement “shall provide full
and fair discussion of significant environmental impacts and
shall inform decisionmakers and the public of the reasonable
alternatives which would avoid or minimize adverse impacts
or enhance the quality of the human environment.” 40 C.F.R.
§ 1502.1; Nw. Envtl. Advocates, 460 F.3d at 1134. Thus, it is
more than a mere “disclosure document.” 40 C.F.R. § 1502.1.
Our job in reviewing an EIS “is to ensure that the agency has
taken a ‘hard look’ at the potential environmental conse-
quences of the proposed action.” Klamath-Siskiyou Wildlands
Ctr. v. Bureau of Land Mgmt., 387 F.3d 989, 993 (9th Cir.
2004) (citing Churchill County v. Norton, 276 F.3d 1060,
1072 (9th Cir. 2001)). By focusing agency and public atten-
tion on the environmental effects of proposed agency action,
“NEPA ensures that the agency will not act on incomplete
8952     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
information, only to regret its decision after it is too late to
correct.” Marsh v. Or. Natural Res. Council, 490 U.S. 360,
371 (1989).

   [16] One of the specific requirements under NEPA is that
an agency must consider the effects of the proposed action in
the context of all relevant circumstances, such that where
“several actions have a cumulative . . . environmental effect,
this consequence must be considered in an EIS.” Neighbors
of Cuddy Mountain v. U.S. Forest Serv., 137 F.3d 1372, 1378
(9th Cir. 1998) (quoting City of Tenakee Springs v. Clough,
915 F.2d 1308, 1312 (9th Cir. 1990)). A cumulative effect is
“the impact on the environment which results from the incre-
mental impact of the action when added to other past, present,
and reasonably foreseeable future actions regardless of what
agency (Federal or non-Federal) or person undertakes such
other actions.”18 40 C.F.R. § 1508.7.

   ONRC asserts that the BLM failed to analyze in the FEIS
the cumulative impact of the Timbered Rock Project and three
other categories of activity—fire suppression efforts, salvage
logging on interspersed private lands, and salvage logging on
deferred watersheds. Our cases firmly establish that a cumula-
tive effects analysis “must be more than perfunctory; it must
provide a useful analysis of the cumulative impacts of past,
present, and future projects.” Klamath-Siskiyou, 387 F.3d at
994 (emphasis added) (quoting Ocean Advocates v. U.S. Army
Corps of Eng’rs, 361 F.3d 1108, 1128 (9th Cir. 2004)). To
this end, we have recently noted two critical features of a
cumulative effects analysis. First, it must not only describe
related projects but also enumerate the environmental effects
of those projects. See Lands Council v. Powell, 395 F.3d
1019, 1028 (9th Cir. 2005) (holding a cumulative effects anal-
ysis violated NEPA because it failed to provide “adequate
data of the time, place, and scale” and did not explain in detail
  18
    In this context, “effect” and “impact” are synonymous. See 40 C.F.R.
§ 1508.7.
         OREGON NATURAL RESOURCES v. TIMBER PRODUCTS                 8953
“how different project plans and harvest methods affected the
environment”). Second, it must consider the interaction of
multiple activities and cannot focus exclusively on the envi-
ronmental impacts of an individual project. See Klamath-
Siskiyou, 387 F.3d at 996 (finding a cumulative effects analy-
sis inadequate when “it only considers the effects of the very
project at issue” and does not “take into account the combined
effects that can be expected as a result of undertaking” multi-
ple projects).

   We are not persuaded that the Timbered Rock FEIS
includes an adequate discussion of the direct effects of fire
suppression activities or salvage logging on private lands. The
FEIS mentions that fire suppression efforts increased erosion
and sedimentation, that they might have increased fish mortal-
ity, and that private logging has had an impact on fish, aquatic
insects, and the accumulation of woody debris—but this is not
enough. The BLM must do more than merely state that past
projects contributed to environmental harms. See Lands
Council, 395 F.3d at 1027-28. In Lands Council, we found a
cumulative effects analysis inadequate because it “should
have provided adequate data of the time, type, place, and
scale of past timber harvest and should have explained in suf-
ficient detail how different project plans and harvest methods
affected the environment.”19 Id. at 1028.

   [17] The efforts to suppress the Timbered Rock Fire
involved the construction of nearly thirty-three miles of new
firelines and the aerial application of nearly 40,000 gallons of
chemical retardant. After the fire, Boise Corporation logged
  19
    The dissent asserts that Lands Council is distinguishable because here
the BLM has provided several pages “of cumulative effects analysis.” Dis-
senting Op. at 8964. But the BLM cannot fulfill its responsibility to con-
duct a cumulative effects analysis by merely reciting what effects have
occurred, no matter how many pages it fills by doing so. As we explained
in Lands Council in no uncertain terms, the time, type, place, and scale of
past activities must be included. The BLM’s analysis does not meet this
standard.
8954      OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
nearly 6,000 acres of private land interspersed with the Elk
Creek LSR, requiring new roads to be constructed to reach the
private holdings. Although the Timbered Rock FEIS recites
these facts, it does not contain the level of detailed explana-
tion required by Lands Council.20 The FEIS contains a table
summarizing cumulative effects in broad terms, but it does
not offer quantified or detailed data about these effects. As we
have observed on multiple occasions, “general statements
about possible effects and some risk do not constitute a hard
look absent a justification regarding why more definitive
information could not be provided.” Klamath-Siskiyou, 387
F.3d at 993-94 (quoting Ocean Advocates, 361 F.3d at 1128).
Even if the BLM was unable to indicate with any great degree
of certainty the results of the Project, because the cumulative
effects analysis requires an agency to predict future condi-
tions, uncertainty is an inherent part of the process. Therefore,
a general statement about uncertainty does not satisfy the pro-
cedural requirement that an agency take a hard look at the
environmental effects of an action. The BLM can certainly
explain specific projections with reference to uncertainty;
however, it may not rely on a statement of uncertainty to
avoid even attempting the requisite analysis.
  20
    Contrary to BLM’s assertions, the Supreme Court’s decision in
Department of Transportation v. Public Citizen, 541 U.S. 752 (2004), did
not allow the BLM to disregard the impacts of the Boise Corporation’s
logging activities. Unlike the federal agency in Public Citizen (the Federal
Motor Carrier Safety Administration), which had no authority to regulate
the private activity at issue in that case (i.e., the entry of Mexican trucks
onto United States highways under the North American Free Trade Agree-
ment), the BLM has significant authority (under FLPMA) to regulate pri-
vate activities on public land, including Boise Corporation’s use of public
roads. See 43 U.S.C. §§ 1763-64 (establishing guidelines for granting
rights-of-way to private entities across federal lands). Thus, Public Citi-
zen’s limitation on NEPA does not apply in this case. See Defenders of
Wildlife v. U.S. Envtl. Prot. Agency, 420 F.3d 946, 963 (9th Cir. 2005)
(noting that Public Citizen applies only in those situations where “an
agency has no ability to prevent a certain effect due to its limited statutory
authority over the relevant actions”) (quoting Pub. Citizen, 541 U.S. at
770).
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS        8955
   Finally, the BLM’s analysis of cumulative effects in
deferred watersheds presents a distinct problem. Deferred
watersheds are areas identified in the Medford RMP as
already sustaining significant cumulative effects. In light of
these effects, the RMP defers further management activities in
these areas for a period of time, although it notes that salvage
and other limited activities “could be permitted if the effects
will not increase the cumulative effects.” Medford RMP
Record of Decision at 42. By virtue of this specific direction,
the BLM is required to analyze the cumulative effects of addi-
tional logging in the five deferred watersheds in the Timbered
Rock Project area. This analysis appears nowhere in the FEIS.
While the FEIS does mention background facts about deferred
watersheds, it fails to consider what the likely impact on the
watersheds will be when the environmental impacts of the
Timbered Rock Project are added to the pre-existing deterio-
rated state of the watersheds, which led to the initial “de-
ferred” designation. Thus, as in Lands Council, the FEIS is
inadequate because “there is no discussion of the connection
between individual harvests and the prior environmental
harms from those harvests that the [agency] now acknowl-
edges.” Lands Council, 395 F.3d at 1027.

   [18] In sum, the BLM failed to analyze the impact of the
Timbered Rock Project when combined with previous fire
suppression efforts, salvage logging on interspersed private
lands, and salvage logging on deferred watersheds. Because
the BLM is required to consider these effects, Neighbors of
Cuddy Mountain, 137 F.3d at 1378, by failing to do so it did
not take the requisite “hard look” at the impact the Project
would have on the environment, Klamath-Siskiyou, 387 F.3d
at 993. Consequently, the BLM violated NEPA.

                    V.   CONCLUSION

  For the foregoing reasons, we hold that in developing the
Timbered Rock Project, the BLM violated (1) the NFP and,
consequently, FLPMA, and (2) NEPA. Because the APA
8956    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
“dictates that we should ‘hold unlawful and set aside agency
action . . . not in accordance with law,’ ” Natural Res. Def.
Council, 421 F.3d at 877 (quoting 5 U.S.C. § 706(2)(A)), we
affirm the district court’s decision to enjoin the Project from
going forward.

  AFFIRMED.



O’SCANNLAIN, Circuit Judge, dissenting:

   Both the district court and our court have now ruled that the
Bureau of Land Management (“BLM”) violated the Federal
Land Policy and Management Act (“FLPMA”) and the
National Environmental Policy Act (“NEPA”) in proposing
the Timbered Rock Fire Salvage and Elk Creek Watershed
Restoration Project (“Timbered Rock Project” or “Project”) to
salvage the remains of a disastrous fire in the Elk Creek
Watershed.

   With respect, I am unpersuaded that BLM violated either
Act when the question is viewed under the proper standard of
review. Because it appears that both courts have inappropri-
ately substituted their own policy views for the BLM’s, I can-
not concur. The majority opinion recognizes that we must not
invalidate agency action where the agency can present “a
rational connection between the facts found and the conclu-
sions made.” Ante, at 8937. Unfortunately, because I can dis-
cern no rational connection between this extremely deferential
standard of review and the majority’s conclusions in this case,
I must respectfully dissent.

                               I

   FLPMA authorizes the BLM to “develop, maintain, and,
when appropriate, revise land use plans which provide by
tracts or areas for the use of the public lands.” 43 U.S.C.
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS        8957
§ 1712(a). Once such plans are in place, FLPMA mandates
that the BLM act “in accordance” with them. 43 U.S.C.
§ 1732(a). In the instant case, the governing land use plans are
the Medford District Bureau of Resource Management Plan
(“Medford RMP” or “RMP”), as amended by the Northwest
Forest Plan (“NFP”). Our task is to determine whether the
Timbered Rock Project is consistent with the Medford RMP
and the NFP.

   Our review must be deferential, because the BLM was
interpreting its own guidelines. Forest Guardians v. U.S. For-
est Service, 329 F.3d 1089, 1098 (9th Cir. 2003) (“[F]ederal
courts are required to defer to an agency’s reasonable inter-
pretation of its own guidelines.”). Furthermore, we owe
heightened deference where, as here, the agency’s interpreta-
tion involves its own technical expertise and complex scien-
tific methodologies. See, e.g., Envtl. Def. Ctr., Inc. v. EPA,
344 F.3d 832, 869 (9th Cir. 2003) (“We treat EPA’s decision
with great deference because we are reviewing the agency’s
technical analysis and judgments, based on an evaluation of
complex scientific data within the agency’s technical exper-
tise.”).

                               II

   The majority mistakenly reads the NFP’s requirement that
the Forest Service (“Service”) “focus on” snag retention as
one that “expressly limits the removal” of snags. Ante, at
8944. One searches in vain for any such express limitation; a
requirement to “focus on” retention, I suggest, more naturally
reflects a presumption that snags will indeed need to be
removed. The insistence upon its own best vision for silvicul-
ture, rather than upon the language of Congress or the profes-
sional expertise of the Service, pervades today’s majority
opinion, which far exceeds our limited role in reviewing
agency action.

   I concede that if the NFP posed an absolute bar to any and
all snag removal, then the Forest Service has not made a
8958    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
showing that would overcome such a prohibition. But of
course the NFP contains no such requirement, not by its plain
language nor by any reasonable inference therefrom. The
majority maintains that the BLM can “point to no part of the
NFP to support its argument that using the some-is-enough
standard satisfies the Plan.” Ante, at 8945. On the contrary,
the “some is enough” standard is implicit in the language the
majority relies upon. It is the majority, rather, that can point
to no language in the NFP stating that “some is never enough”
—rather, it simply quotes “focus on” to divine an “express
limitation.”

   Perhaps the majority has a better idea than the BLM about
how many large snags to retain; our task, however, only
requires—and only permits—us to review whether the BLM’s
determination is “arbitrary and capricious,” and this the
majority utterly fails to demonstrate. The majority derides the
BLM’s use of averaging in analyzing snag retention levels,
ante, at 8945, though it acknowledges, ante, at 8946-47, that
the BLM cites to two scientific studies supporting the prac-
tice. Rather than demonstrating, as it must but cannot, that the
BLM has failed to establish a rational connection between the
facts in the record and its conclusions, the majority constructs
its own straw man example of an egregious abuse of averag-
ing and quotes a Justice Brandeis aphorism to boot. Ante, at
8945 n.13. Yet, the record demonstrates that 87 % of snags on
BLM land would still be present after the Timbered Rock
Project, and that no salvage logging would occur on roughly
63 % of the forest areas affected by the fires. Justice Brandeis
was a wise man, but application of his aphorism to silvicul-
ture is surely inapposite.

   The folly of the majority’s analysis is also apparent in its
discussion of the NFP’s explicit allowance for non-beneficial
recovery of timber volume after catastrophic events. See ante
at 8946. Though the majority opinion repeatedly derides the
principle that “some is enough,” it does not seem to recognize
that the only alternative to that truism is an absolute prohibi-
         OREGON NATURAL RESOURCES v. TIMBER PRODUCTS                   8959
tion on snag removal. Yet it acknowledges that such a reading
is untenable and that “salvage can occur in LSRs.” Ante, at
8948. Therefore, it too believes that some, but not all, large
snags must be maintained.

   Further, the majority chides the BLM for purportedly fail-
ing to “claim or offer evidence” that the Timbered Rock fire
killed more trees than are needed to maintain late successional
conditions. Ante, at 8948. On the contrary, the Final Environ-
mental Impact Study (“FEIS”) provides multiple scientific
references supporting its proposed level of snag retention—
specifically relying upon the DecAID Wood Advisor, as well
as upon separate 2002 studies by Rose, et al., and Ohmann.1
  1
    The district court also decided that the BLM violated the National
Environmental Policy Act (“NEPA”) by using the DecAID tool as part of
its analysis; the majority declines to reach this issue. I review the BLM’s
decision to use DecAID very deferentially, because “[a]n agency’s scien-
tific methodology is owed substantial deference.” Gifford Pinchot Task
Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059, 1066 (9th Cir. 2004);
see also Marsh v. Or. Natural Res. Council, 490 U.S. 360, 377 (1989)
(“[A]n agency must have discretion to rely on the reasonable opinions of
its own qualified experts even if, as an original matter, a court might find
contrary views more persuasive.”).
   We must consider not whether the use of DecAID was proper, but
whether the use of DecAID rendered BLM’s ultimate decision arbitrary
and capricious. I conclude that it does not. Most fundamentally, ONRC
cannot persuasively explain why DecAID differs from other forms of
modeling which we have approved implicitly or explicitly in previous
cases. ONRC cites to Idaho Sporting Congress, Inc. v. Rittenhouse, 305
F.3d 957 (9th Cir. 2002), which rejected the Forest Service’s modeling
approach, but Rittenhouse did so because the model employed by the For-
est Service there did not accurately estimate the actual habitat. Id. at 972.
While ONRC alleges that DecAID is inaccurate, it does not allege errors
comparable to those in Rittenhouse, where “the Forest Service’s methodol-
ogy for dedicating old growth is so inaccurate that it turns out there is no
old growth at all in [the studied areas].” Id.
  The FEIS explicitly states that the BLM is not exclusively “using the
DecAID Wood Advisor.” The BLM states that “a number of references
were considered.” It proceeds to spend substantial space discussing other
8960     OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
It follows, therefore, that the BLM has indeed argued, and to
my mind demonstrated, that the Timberland Rock Fire killed
more trees than are needed to maintain late sucessional condi-
tions. It is baffling, and in any event demonstrably false, to
contend that the BLM “does not claim or offer evidence to
this end.” The majority, so eager to lampoon the BLM’s posi-
tion as “some is enough,” is apparently unwilling to concede
that enough is enough.

   Because the BLM has easily demonstrated its compliance
with the NFP’s general requirement to “focus on” snag reten-
tion, and because it has shown the requisite rational connec-
tion between the facts in the record and its conclusions about
how many snags to retain, I cannot join the court’s naked
imposition of its own preference under the guise of a review
for arbitrariness and capriciousness. With respect, I would
reverse the district court.

                                    III

   The majority undertakes to reject the post-fire research log-
ging proposed by the BLM under either of two tests permit-
ting logging: first, that the activity is consistent with Late-
Successional Reserve (“LSR”) objectives, or second, if the
proposal meets any of a series of alternate criteria and no
equivalent opportunities outside of the LSR exist. The major-
ity contends that the BLM’s proposal fails the first test “for

sources besides DecAID. At the very most, exclusive reliance on DecAID,
without disclosure of its limitations and without consultation of other
sources of information, might be arbitrary and capricious. Here, however,
I conclude that while DecAID has limitations, the Forest Service fully dis-
closed those limitations. Therefore, the criticisms of DecAID itself are
insufficient to overcome the deference granted to the agency’s decision to
rely on a particular scientific methodology or tool.
  The Service’s decision to use such particular methodology is entitled to
deference, and I cannot say that reliance on such methodology renders the
Timbered Rock Project arbitrary and capricious.
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS        8961
the same reasons the Project falls short with regard to snag
retention.” Ante, at 8950. As I have already shown, only by
ignoring the studies relied upon by the BLM and by distorting
the instruction to “focus upon” snag retention into an “express
limitation” upon snag removal does the majority reach its
erroneous conclusion concerning snag retention. Thus, I can-
not agree that the proposed research logging is inconsistent
with LSR objectives.

   Although it is not necessary to my dissent on this score, let
me add that the BLM has also demonstrated that the research
logging would be permissible under the NFP even if inconsis-
tent with LSR objectives. This is so first because the research
logging would test critical assumptions concerning salvage of
fire-killed trees and second because the BLM demonstrated
that there were no “equivalent opportunities outside Late-
Successional Reserves.” Specifically, the BLM stated that
while there are other recently burned areas in southwest Ore-
gon, the Medford District was the only recently burned LSR.
The BLM stated that research in an LSR is critical because of
the manner in which LSR land is treated. These types of sci-
entific and technical decisions are owed our deference. See
Envtl. Def. Ctr., Inc. v. EPA, 344 F.3d 832, 869 (9th Cir.
2003) (“We treat [this] decision with great deference because
we are reviewing the agency’s technical analysis and judg-
ments, based on an evaluation of complex scientific data
within the agency’s technical expertise.”).

                              IV

   Because the majority agrees with the district court’s finding
of FLPMA violations with respect to snag removal and
research logging, it does not reach the district court’s further
finding of a violation in the BLM’s decision not to designate
92 acres as “riparian reserves.” I would reverse the district
court’s decision here as well, as the BLM persuasively argues
that the district court erroneously assumed that all “unstable
or potentially unstable areas” must be designated as riparian
8962    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
reserves, whereas the NFP indicates that the BLM should
decide if an area is a riparian reserve by focusing on “when
watershed analysis determines that present and future coarse
woody debris needs are met.” The NFP also discusses riparian
reserves in terms of their proximity to streams and rivers, not
simply their stability. Because the BLM determined that the
92 acres in question were not adjacent to or related to streams
or rivers, I would hold that the BLM was not in error in decid-
ing not to designate them as riparian reserves.

   Finally, the district court agreed with ONRC’s contention
that the project violates the Medford RMP by providing for
salvage logging on lands that might be designated “nonsuita-
ble woodlands.” Although the RMP does state that nonsuita-
ble woodlands “are not suitable for timber harvest,” elsewhere
it permits such logging for various purposes, including “re-
duc[ing] road construction,” improving the “safety of forest
users,” and for “research studies.” Thus, the RMP’s discour-
agement of logging is not absolute, and the BLM’s proposed
logging here would be consistent with the RMP’s discussion
of permissible logging.

  In sum, the district court erroneously found that the Project
violated the FLPMA with respect to the removal of large
snags, research logging, timber removal from nonsuitable
woodlands, and the non-designation of riparian reserves, and
I would reverse as to each.

                              V

   The majority faults the BLM’s FEIS and holds that it vio-
lated NEPA. But the BLM’s FEIS is entitled to a “presump-
tion of regularity.” Citizens to Preserve Overton Park, Inc. v.
Volpe, 401 U.S. 402, 415 (1971). Contrary to the majority’s
analysis, we ask only “whether the . . . decision was based on
a consideration of the relevant factors and whether there has
been a clear error of judgment.” Akiak Native Cmty. v. U.S.
Postal Serv., 213 F.3d 1140, 1146 (9th Cir. 2000).
        OREGON NATURAL RESOURCES v. TIMBER PRODUCTS           8963
   The majority relies principally on two cases to support its
view that the Timbered Rock Project violates NEPA. First, it
cites Klamath-Siskiyou Wildlands Center v. BLM, 387 F.3d
989, 993-94 (9th Cir. 2004), where this court concluded that
the BLM’s Environmental Impact Statement (“EIS”) was
insufficient. However, the EIS in Klamath-Siskiyou neglected
all discussion of cumulative effects. Rather than specifically
analyzing environmental impacts, the BLM merely listed pos-
sible environmental concerns in generic terms. From this, the
Klamath-Siskiyou court had no difficulty concluding that in a
cumulative impact statement, “[g]eneral statements about pos-
sible effects and some risk do not constitute a hard look
absent a justification regarding why more definitive informa-
tion could not be provided.” Id. at 993-94 (citation and quota-
tion marks omitted); see also id. at 996 (“In sum, the only
mention of cumulative effects in the two EAs comes in the
form of generalized conclusory statements that the effects are
not significant or will be effectively mitigated.”).

   Second, the majority points to Lands Council v. Powell,
379 F.3d 738, 745 (9th Cir. 2004). Lands Council found
insufficient an EIS that referenced pertinent facts, but did not
contain analysis that “set forth in sufficient detail to promote
an informed assessment of environmental considerations and
policy choices by the public and agency personnel upon
review of the [EIS].” Id. at 745.

  The FEIS in this case violates neither Klamath-Siskiyou nor
Lands Council. The discussion of the cumulative impacts runs
13 lengthy and detailed paragraphs. The FEIS states, for
example, that:

    •   the fire suppression activities “increased the
        amount of erosion and subsequent sedimenta-
        tion”;

    •   “[a]nother area that could potentially deliver sed-
        iment would be roads in moderate to high burn
8964    OREGON NATURAL RESOURCES v. TIMBER PRODUCTS
        severity areas     hydrologically-connected      to
        streams”;

    •   “[particular fire suppression activities] aid in
        reducing the amount of erodible sediment by
        keeping water from channeling on the firelines”;

    •   “[t]he potential for sediment delivery from roads
        paralleling streams would be greatest where cross
        drain spacing is insufficient . . . [which] is com-
        mon in the watershed”;

    •   “[s]ediment would also be delivered to streams
        from salvage logging through hauling on natural
        surface roads”.

The second set of cumulative effects analysis is similarly
detailed, spanning 12 paragraphs.

   The question, indeed, is whether the FEIS shows that the
agency took a “hard look” at the environmental consequences
and provided sufficient analysis such that it “foster[s] both
informed decision-making and informed public participation.”
Native Ecosystems Council v. U.S. Forest Serv., 418 F.3d 953,
960 (9th Cir. 2005) (citations omitted). But the FEIS satisfies
those requirements here—the agency provided a sufficient
analysis such that a reader could understand the likely envi-
ronmental impact of the activities under consideration.

   Finally, the majority holds, as did the district court, that
deferred watersheds “present a distinct problem.” Ante, at
8955. The FEIS did not separately discuss the cumulative
impact of logging activities on deferred watersheds, which the
district court concluded was error. The majority’s analysis is
logically faulty: an EIS discusses the cumulative impacts of
agency sponsored activities, not the effects on particular geo-
graphic areas. For example, the FEIS discusses the cumula-
tive impact on the environment of fire suppression and private
       OREGON NATURAL RESOURCES v. TIMBER PRODUCTS       8965
logging. There is no further requirement that an EIS sepa-
rately detail the impact of activities on areas classified as
deferred watersheds. In any event, the FEIS did address the
background facts related to deferred watersheds, and also dis-
cussed mass wasting, sedimentation, fisheries, soil, hydrol-
ogy, vegetation, and special habitats. There is ample evidence
that the BLM’s decisions in the Timbered Rock Project were
indeed based on a consideration of the relevant factors, and
that no clear error of judgment has been shown. Akiak, 213
F.3d at 1146. NEPA requires no more. Accordingly, I dis-
agree with the conclusion that the BLM violated NEPA in this
case, and would reverse the district court as to the alleged
NEPA violations as well.

                             VI

   For the foregoing reasons, I am convinced that the BLM
has made an ample showing to demonstrate a rational connec-
tion between the facts found and the conclusions made in for-
mulating its Timbered Rock Project. Therefore, I respectfully
dissent.